DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Terminal Disclaimer
The terminal disclaimer filed on 5/10/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,976,337 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
 
 Claim Status
This Office Action is in response to communications filed on 5/10/2022. Claims 1, 3, 6, 10-13, 16 and 19-20 were amended. Claims 5, 8-9 and 14 were canceled. Claims 21-24 were newly added. So, claims 1-4, 6-7, 10-13 and 15-24 were pending for examination. 

REASONS FOR ALLOWANCE
Claims 1-4, 6-7, 10-13 and 15-24 are allowed.
The following is an Examiner’s statement of reasons for allowance:
The prior art of record taken alone or in combination, fail to disclose, suggest, or otherwise render obvious the features recited in independent claims.1, 13 and 16 respectively. The related art of record fails to disclose, suggest or provide the motivation to teach the claimed method/system/smart device including determining a sequence of context updates based on the classification of the transient event and the classification of the continuous event by evaluating concurrent ones of classified transient event and classified continuous event and sequential ones of classified transient event and classified continuous event; and configuring a smart device associated with the one or more sensors in the context based on the sequence of the context updates, along with the claim, as a whole.. Moreover, the related art indicates that this system and method are novel and have not been published or patented by other entities. This along with the rest of the claimed limitations is not shown by the related art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANCIL H LITTLEJOHN JR whose telephone number is (571)270-3718. The examiner can normally be reached M-F 8:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANCIL LITTLEJOHN JR/Examiner, Art Unit 2684                                                                                                                                                                                                        

						/QUAN ZHEN WANG/                                                                       Supervisory Patent Examiner, Art Unit 2684